         Case 1:19-cv-06234-AT-KHP Document 70 Filed 02/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X               2/3/2021

CLAUDETTE GRIFFITH,

                                                Plaintiff,
                             -against-                                   DISCOVERY ORDER

METROPOLITAN TRANSIT AUTHORITY, et al.,                                19-CV-6234 (AT) (KHP)

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge

         Plaintiff Claudette Griffith has moved for reconsideration of this Court’s Discovery Order

(ECF No. 65), dated January 6, 2021, denying Plaintiff’s motion to compel production of

documents related to a non-party employee of Defendants. (ECF No. 67.) The Court may grant

a motion for reconsideration when there has been an intervening change of controlling law, if

the Court overlooked controlling decisions or factual matters before it, if new evidence has

been discovered that warrants revisiting the prior decision, or to correct a clear error or

prevent manifest injustice. Local Rule 6.3; Arthur Glick Truck Sales, Inc. v. Stuphen East Corp.,

965 F. Supp. 2d 402, 405 (S.D.N.Y. 2013); Brown v. Barnes & Noble, Inc., 2020 WL 1082464, *1

(S.D.N.Y. March 5, 2020).

         In support of her motion, Plaintiff argues that she can establish good cause to modify

the scheduling order and reopen discovery, see Fed. R. Civ. P. 16(b)(4), and that the Court’s

failure to order production of the requested discovery materials would result in a manifest

injustice. To establish good cause, Plaintiff lists additional facts between November 20 and

December 17, 2020 to argue Defendants are to blame for Plaintiff’s failure to file her motion to
                                                              1
        Case 1:19-cv-06234-AT-KHP Document 70 Filed 02/03/21 Page 2 of 3




compel before the close of discovery on November 30, 2020. However, as the Defendants’

letter in opposition notes, the Plaintiff’s additional facts ignore one of the main bases upon

which this Court initially denied the motion—that Plaintiff had been on notice since June 5,

2020 that Defendants objected to the production of the requested materials. As such,

Plaintiff’s additional details on the post-discovery-deadline attempts to have Defendants

produce additional material, and the accusations that Defendants dragged their feet (even if

credited), does nothing to undermine the Court’s reasoning in the initial Discovery Order. The

six-factor analysis applied in the Discovery Order to assess good cause would remain

unchanged even if the Court had considered the additional facts Plaintiff now raises. See

Bakalar v. Vavra, 851 F. Supp. 2d 489, 493 (S.D.N.Y. 2011) (listing the factors). Plaintiff still has

failed to address how she can establish good cause in light of Defendants’ telling her they

would not produce the requested materials back in June 2020. Plaintiff’s failure to address this

aspect of her diligence, or lack thereof, in obtaining the requested materials in a timely fashion

prevents her from establishing good cause. Therefore, for all the same reasons stated in the

initial order, Plaintiff has failed to establish good cause to reopen discovery in modification of

the Court’s scheduling order. (ECF No. 65.)

       Plaintiff makes no arguments regarding an intervening change of controlling law. Nor

does she argue that new evidence has been discovered. Regarding Plaintiff’s assertion that a

denial of the motion to compel would operate a manifest injustice, the Court disagrees for

much the same reasons that it finds no good cause for modification. It is not a manifest

injustice to deny Plaintiff materials that are of dubious evidentiary value with regards to their


                                                  2
       Case 1:19-cv-06234-AT-KHP Document 70 Filed 02/03/21 Page 3 of 3




relevance (see Discovery Order, ECF No. 65) and that Plaintiff had five months between notice

of non-production and the discovery deadline to bring to the Court’s attention.

                                         CONCLUSION

       For the reasons set forth above, Plaintiff’s letter motion for reconsideration is DENIED.

       SO ORDERED.

DATED: February 3, 2021
       New York, New York




                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                3
